Name: Council Regulation (EEC) No 3152/81 of 3 November 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain types of herring falling within subheading ex 16.04 C II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 11 . 81 Official Journal of the European Communities No L 314/9 COUNCIL REGULATION (EEC) No 3152/81 of 3 November 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain types of herring falling within subheading ex 16.04 C II THE COUNCIL OF THE EUROPEAN COMMUNITIES, Common Customs Tariff duties for the products mentioned below shall be suspended at the level of 10 % : Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production in the Community of the products specified in this Regulation is currently inadequate ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially for these products since they are produced in the Community ; Whereas , since it is difficult to assess accurately short ­ term trends in the economic situation in the relevant sectors , suspension measures should be taken only temporarily by fixing their period of validity by refer ­ ence to the interests of Community production , CCT heading No Description ex 16.04 C II 'Herring-flaps ', prepared or pre ­ served in vinegar, in immediate packings of a net capacity of 10 kg or more , of which the average weight of 10 flaps is greater than 1 kg ex 16.04 C II Atlanto-scandian herrings , spiced and salted, in immediate packings of a net capacity of 10 kg or more , of which the average weight of five whole herrings is not less than 1 kg Article 2 HAS ADOPTED THIS REGULATION : Article 1 From the date of entry into force of this Regulation and until 31 December 1981 , the autonomous This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1981 . For the Council The President N. MARTEN